CROW, Presiding Judge,
concurring.
I concur in the result but am troubled by the haziness surrounding the change of judge issue presented by the record before us. The only indication in the record that appellant desired to exercise his right under Rule 51.05 to a change of judge is the cryptic paragraph numbered “II” on the first page of his motion. That paragraph is quoted in full in the majority opinion. The paragraph was, of course, placed on the motion before it was filed and, consequently, before the matter was assigned to any judge.
Judge Bailey, who entered the judgment whence comes the instant appeal, was not the judge who presided at the trial which *36resulted in the underlying conviction.1 Indeed, Judge Bailey was not a circuit judge during the time those proceedings were pending, having become circuit judge in 1981. Official Manual, State of Missouri, 1983-1984, p. 238.
At the time appellant’s motion to vacate was filed, Judge Bailey was the only circuit judge of Judicial Circuit 34, comprising New Madrid and Pemiscot Counties. § 478.160, RSMo 1978. It may therefore be that appellant anticipated his motion to vacate would be heard and determined by Judge Bailey,2 that he (appellant) did not want the matter to be adjudicated by Judge Bailey, and that paragraph “H” on the first page of appellant’s motion was an effort by appellant to exercise his right under Rule 51.05 to the one change of judge to which he was entitled. Rule 51.06(a).
Whether the foregoing was in fact what appellant had in mind is uncertain, however, as there was no protest by appellant’s attorney to Judge Bailey when the arguments on the State’s motion to dismiss or for summary judgment were heard by Judge Bailey on July 17, 1984.3 One could reasonably assume that if appellant was truly serious about a change of judge from Judge Bailey, some mention of the matter would have been made by appellant’s attorney at the start of that hearing.
Be that as it may, in order to avoid problems of this nature in the future, the trial courts could, when faced with motions to vacate prefaced by paragraphs such as paragraph “II” of appellant’s motion, ascertain at the outset that the moving party is aware of the identity of the judge to whom the motion has been assigned and that such judge is indeed the one from whom such party seeks the lone change to which he is entitled.
Inasmuch as it is at least inferable from the record in the instant ease that appellant anticipated his motion to vacate would be assigned to Judge Bailey and that it was Judge Bailey from whom appellant desired a change of judge, I cannot disagree with the result reached by the majority opinion. I therefore concur in the result.

. Hon. AJ. Seier, as Special Judge, conducted that trial. State v. Holt, 592 S.W.2d 759 (Mo. banc 1980).


. In addition to Judge Bailey, the Circuit Court of New Madrid County has an associate circuit judge, thus it is possible the matter could have been assigned to him. § 478.240.2, RSMo 1978.


.As noted in the majority opinion, the attorney representing appellant on this appeal is not the attorney who represented appellant at the hearing before Judge Bailey, and appellant was not brought to court for that hearing.